Title: To George Washington from Thomas Jefferson, 26 September 1780
From: Jefferson, Thomas
To: Washington, George


                        
                            Sir
                            Richmond September 26 1780
                        
                        The inclosed Copy of a letter from Ld Cornwallis to Colo. Balfour was sent me by Govr Rutledge: lest you
                            should not have seen it I do myself the pleasure of transmitting it, with a letter of Genl Harrington to Genl Gates
                            giving information of some late movements of the Enemy.
                        I was honored yesterday with your favor of the 5th inst. on the subject of Prisoners and particularly of Lt.
                            Govr Hamilton. You are not unapprised of the influence of this Officer with the Indians, his activity, and embittered Zeal
                            against us; you also perhaps know how precarious is our tenure of the Illinois Country, and how critical is the situation
                            of the new Counties on the Ohio. These Circumstances determined us to retain Govr Hamilton & Majr Hay within our Power,
                            when we delivered up the other Prisoners. On a late representation from the People of Kentuckey by a person sent here from
                            that County, & expressions of what they had reason to apprehend from these two Prisoners in the event of their
                            liberation; we assured them they would not be parted with, tho we were giving up our other Prisoners. Lt Colo. Dubuysson
                            Aid to Baron de Kalb lately came here on his parole with an offer from Ld Rawdon to exchange him for Hamilton. Colo.
                            Towles is now here with a like proposition as to himself from Genl Phillips, very strongly urged by the Genl. These and
                            other overtures do not lessen our Opinion of the importance of retaining him: and they have been and will uniformly
                            be rejected. Should the settlement indeed of a Cartel become impracticable without the consent of the States to submit their
                            seperate Prisoners to its Obligation, we will give up these two Prisoners, as we would any thing rather than be an
                            obstacle to a general Good; but no other circumstances would I believe extract them from us. These two Gentlemen with a Lt
                            Colo. Elligood are the only Seperate Prisoners we have retained, & the last only on his own request, & not because we
                            set any store by him. There is indeed a Lt Govr Rocheblawe of Kaskaskie who has broken his parole & gone to N. York,
                            whom we must shortly trouble your Excellency to demand for us as soon as we can forward to you the proper documents—Since
                            the forty Prisoners sent to Winchester as mentioned in my letter of the 9th Ulto about 150 more have been sent thither, some
                            of them taken by us at sea, others sent on by Genl Gates.
                        The Exposed and weak state of our western settlements and the dangers to which they are subject from the
                            Northern Indians acting under the influence of the British Post at Detroit, render it necessary for us to keep from five
                            to eight hundred Men on duty for their defence. This is a great and perpetual expence: Could that post be reduced and
                            retained it would cover all the States to the South-East of it. We have long meditated the attempt under the direction of
                            Colo. Clarke but the expence would be so great that whenever we have wished to take it up this circumstance has obliged us
                            to decline it; two different estimates make it amount to two Million of Pounds, present Money. We could furnish the Men
                            provisions and I believe every necessary except Powder; had we the Money, or could the demands from us be so far Supplyed
                            from other quarters as to leave it in our Power to apply such a Sum to that purpose and when once done it would save
                            annual expenditures to a great amount. When I speak of furnishing the Men, I mean they should be Militia: such being the
                            popularity of Colo. Clarke & the confidence of the western people in him that he could raise the requisite Number at any
                            time. We therefore beg leave to refer this matter to yourself to determine whether such an enterprize would not be for the
                            general good, & if you think it would, to authorize it at the general expence: this is become the more reasonable if as
                            I am informed the ratification of the Confederation has been rested on our Cession of a part of Western Claims, a Cession
                            which (speaking my private Opinion only) I verily believe will be agreed to if the Quantity demanded be not unreasonably
                            great. Should this proposition be approved it should be immediately made known to us as the season is now coming on at
                            which some of the preparations must be made. The time of execution I think should be at the breaking up of the Ice in the
                            Wabache & before the Lakes open. The interval I am told is considerable. I have the honor to be with every sentiment of
                            esteem & respect Your Excellency’s Most obedient & most humble servt
                        
                            Th: Jefferson
                            
                        
                     Enclosure
                                                
                            
                                Copy of Lord Cornwallis’s Letter to Lieut. Colo. Nisbett Balfour Comdr at Ninety SixAugust 1780
                            
                            
                            I have the Happiness to inform you that on Wedny the 16th Instant I totally defeated Genl Gates’s
                                Army—1000 were killed & wounded—abt 800 taken Prisr—We are in possession of 8 pieces of brass Cannon (all they
                                had in the Feild) all their Ammunition Waggons a grt No. of Arms 130 Baggage Waggons—In short there never was a more
                                complt Victory—I have written to Lieut. Colo. Trumbull whom I have sent to join Major Ferguson on Little River to push
                                on after Genl Sumpter to the Waxaws whose detachmt is the only collected force of Rebels in all this Country—Colo.
                                Tarlton is in pursuit of Sumpter—our Loss is abt 300 killed & wounded—chiefly of the 33d Regt &
                                Volunteers of Ireland—I have given orders that all the Inhabitants of this Province who have subscribed & have
                                taken part in this Revolt shd be punished wth the greatest Rigour & also those who will not turn out that they
                                may be imprisoned & their whole Property taken from them or destroyed—I have likewise ordered that
                                Compensation shd be made out of their Estates to the Persons who have been injured & oppressed by them—I
                                have ordered in the most positive Manner that every Militia Man who has borne Arms with Us & afterwards joined
                                the Enemy shall be immediately hanged—I desire you will take the most rigorous Measures to Punish the Rebels in the
                                district in wch you command & that you will obey in the strictest Manner the directions I have given in this
                                Letter relative to the Inhabitants of this Country.
                            
                                Cornwallis
                            
                        
                        
                     Enclosure
                                                
                            

                                
                                Dear Sir:
                                Camp near Cross Creek 16 Septr 1780
                            
                            By Letters from Peedee dated Yesterday noon I have certain accounts that the Heads of the Forces on,
                                & near Peedee have moved their Effects to Cambden, and those on whom I can place the highest confidence, write
                                me, that two men one of the name of French; and the other an Inhabitant of the Banks of Peedee both from little
                                Lynchees Creek near Cambden last Monday, declare that the Enemy had certainly left that post, which my Correspondents
                                believe to be the Cace; they also believe the British suffered greatly in the action of the 16 Ultimo as all accounts
                                from Camden say.
                            A Youth directly from Wilmington to Cross Creek brings accounts that some Spaniards were in Wilmington
                                who had been put on Shore in Long Bay by a British Privateer; they say the Combined Fleet captured 100 Sail of British
                                Merchantmen and carried them to the Havannah—They also say they saw the French Fleet on this Coast—This Intelligence
                                is of such a Nature as I think Sir you ought to be immediately acquainted with, as well as with that from Peedee. I
                                therefore send this Express and charge him to present it by Monday Noon I am Yrs Ede.
                            
                            
                                W.H. Harrington
                            
                        
                        
                    